6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 1 of 34




                         Special Report
                             Exhibit 4:


                    Medical records for
   Brandon Lee Brown, OK DOC #592020
6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 2 of 34
Medunison


                                                         Oklahoma Department of Corrections
Oklahoma Department of Corrections Private and DOC: ODOC Formulary Group                                                                                                               BROWN, BRANDON
Number:
                                                                                                                                                                                 OK DoC Offender ID 592090
                                                                                                                                                                                              (35) M African
                                                                                                                                                                                                   American
                                                                                                                                                                                 Oklahoma State Penitentiary
3~11
   shift note .. 07/30/19 08:20 PM
 PROGRESS NOTE:
  Progress Note:
  DC'D from medical awaiting housing placement. Up amb ad lib in cell, A,A,Ox4, Resp E/U, denies c/o. No acute distress
  noted.

 CQ ..PAYMENT ASSIGNMENT ONLY (Select procedure 99211~office visit and/or medication(s) for co ..
 payment)
~::;:;:-~~..;,.;,.~-~-.-=~=:.:::   ........,_,_.~·-:-·---·-.c-   .-~~-------.,-·   ""'""-''":w-..::..                                                                       -.
                                                                                                        '"::::.:0':.'~=--.::-:.._..;__ ,:.._._______ ;_;;..;;.l--.;.,~·.~-~--   ~~-~--~-~~-~~~---k---~-

  1          Encounter: SIMPLE NARRATIVE NOTE
  loate!Time of SeiVice: 07/30/19 08:2.0 PM
  } Location of SetVice: Davis Correctional Facility
  ~           . Provider: Terri Moser, RN Authorizing Provider:Terri Moser, RNI
  ~---~--·-·-~-~-·-··~---~~-- ~~~~by~~MoseGRNoh~~OH910:15PM
    The contents of this document are confidential and restricted to authorized personnel of the Oklahoma Department of
                                                        Corrections.




 https ://ehr.docsynergy .com/Doc Synergy/CentralMR/NotePrint.aspx?PatientUserCode= 119 .. . 2115/2021.
6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 3 of 34
l\1edunison


                                                                       Oklahoma Department of Corrections
Oklahoma Department of Corrections Private and DOC: ODOC Formulary Group                                                                                                                                     BROWN; BRANDON
Number:
                                                                                                                                                                                               OK DoC Offender ID 592090
                                                                                                                                                                                                           (35) MAfrican
                                                                                                                                                                                                                American
                                                                                                                                                                                               Oklahoma State Penitentiary
11~7      Shift Note- 07131/1912:52 AM
  PROGRESS NOTE:

    Note.:
    tnmate remains on Sheltered Housing pending appropriate placement by security. Reading a book, laying on his bunk. No
    sign of distress, no complaint voiced.

  co..PAYMENT ASSIGNMENT ONLY (Select procedure 99211 ..office visit and/or medication(s) for co~
   payment}
                                                                                                                                                                                                                           ..
 ~--..--~·-·~~;;.=:;:;:;:::::;;::::::;:::::::=:::·--~-:-:;;;.'X:;;:;;-;;;;:;;~;:t=::;;;;;~;;;:;;;;;:;:'.C=:"==;;==:;;;~:;;;;:~-;;;:::;;:;;;:;::;;;;;;;;::;:::,::;;:;:;~;;:;::::::::;::~~--------~-~~---"'""'"'"'4'-----.-~- ---.~'"""•''""""~'"•>~--------


               Encounter:                          MEDICAL PROGRESS NOTE .. NARRATIVE                           ~
     Dete/Time of Service:                         07/31/19 12:52 AM                                            -
      Location of Service:                         Davis Correctional Facility                                                                                                        l
    ;           Provider:                          Roberta Clemans, RN Authorizing Provider:Roberta Clemans, RN                                                                       I
    ~-~-~~~-~--~-~-~-~.~.-~-~~~~~~~~ RN,RNon07~1/1901:00AM
         The contents of this document are confidential and restricted to authorized personnel of the Oklahoma Department of
                                                             Corrections.




  https://ehr.docsynergy.com/DocSynergy/Central:MR!NotePrint.aspx?PatientUserCode=ll9... 2115/2021
 6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 4 of 34
l\1edunison


                                                                                   Oklahoma Department of Corrections
Oklahoma Department of Corrections Private and DOC: ODOC Formulary Group                                                                                                            BROWN, BRANDON
Number:
                                                                                                                                                                           OK DoC Offender ID 592090
                                                                                                                                                                                        (35) M African
                                                                                                                                                                                             American
                                                                                                                                                                           Oklahoma State Penitenti~ry
Return to housing ~ 07/31/19 03:30 PM
 PROGRESS NOTE:
   Progress Note:
  . DC'O from medical housing per orders. Return to housing FC pod, amb ad lib escorted per security. No distress noted.

  CO-PAYMENT ASSIGNMENT ONLY (Select procedure 99211~office visit and/or medication(s} for co..
  payment) .   .          .
--r..;...;.;;.;,.;.;       .. ~~;.;;:;;:=::; .   =::::::::-..;::;::::-::;;::;::~:;:;:;:;;;:;:;,_~   .. ··                                                                  ... ~~·---~---~-~~,---··~·-~~~--~~~~--·
                                                                                                            -~~--.;...;....;_:..;::::::,.-:;-;::;-:;~,.~..:·:·-.:~~.,~~~~·.·~

    1         Encounter:                SIMPLE NARRATIVE NOTE                                                             f
   loateffime of Service:               07/31/19 03:30PM                                                                  f
   ~        .   .      .                                     .                 .                             . .           ~
   l Location of Service:               Davis Correctional Facility                                                       !
   I           Provider:                Terri Moser, RN Authorizing Provider:Terri Moser, RNI
    L·-·~~---..,.._"'--~•·•··>-~'""~"'~-~--~-•-----·~------"">'"~'~----.~--------••"'''''''''--•--·-•·-~-»~•"-'-~-··------~
                                                                                               Signed Electronlcally by Terri Moser, RN on 07/31/19 03:57PM
       The contents of this document are confidential and restricted to authorized personnel of the Oklahoma Department of
                                                                                       Corrections._




 https://ehr.docsynergy.com/DocSynergy/CentralMRIN.otePrint.aspx?PatientUserCode==ll9 ... 2/15/2021
    6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 5 of 34



                                                                 OKLAHOMA DEPARTMENT Of CORRECTlONS
                                                                     REQUEST FOR HEALTH SERVICES




          :   •• ·,_"   ..   ~   ~    ,j.~   -   ,....   ~   '




         Medical'~ ~o · Mentai R~alth                                   ·a·· .Deritar~·· 0 ::opt¢m'etry {eye)~ Q "fVleoication:Renewal
                                                                                .   .                          '·         ;          .           .       '            .                               .   ·.·to
                                                                                                                                                                                                                  .
                                                                                ·        ·                                       ' (e pired medications onJy}




~ . J understand thatJn .accordance· with operations memorandum 0Pw140117 en.titled, "Access.Jo
    Health Care'\ I will be charged $ 4··fo"r' each medical .service I rtque·st anq a chatge~of $ 4 for·
   each medication(s) dispensed to me; with the exceptions noted in the ··above~reference
   operations memorandum. There is no charge to the offender for mental health services and/or
   mental health medications.




   ffl:>'B EX~'OMR L:E~EG1f:3.¥.fiSJXtl[8tS:E&~f~:f;:$f
   Comment:                          sa.<u\                       ~t\       ~"&J;


                                                                                                                     ••
                                                                                                                              ,, . . ., ..... _. ;.- · nua. ta.............. .
                                                                                                                                         J   •       "       '   •.       ~   •   ~   ~   •      l-




~ '··hRetun-i·the uRe~ucst for Hearth Servfccs" with.the disposition                                o.f the   inmat~'s rcquest·in the                            comment section to
  the inmate after scanning into the inmate's EHR.                                           , ·.                                                            ·                   '·'



 "'):~Q~·~-·. All "l<eep on Person" (KOP's) med1catio.A refill vequests rrwst b.e submitted to the facility's
· health services unit or to the medical host facility, using the ''Medication Refill Slip" {DOC 140f3oMT ·
  "Medication Refirl Slips" must be submitted within ten days of the dale the medication expires or runs
  out. "Medication Refill Slips" are readily available and accessible at designated locations within the
  facility.                                                                                                                      •
                                                                                                                                                                                              , DOC 140 117 A
                                                                                                                                                                                                     (R S/17)
6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 6 of 34
Medunison


                                          Oklahoma Department of Corrections
Oklahoma Department of Corrections Private and DOC: ODOC Form!,!lary Group                                                  BROWN 1 BRANDON
Number:
                                                                                                                   OK DoC Offender ID 592090
                                                                                                                     0          (35) M African
                                                                                                                                     American
                                                                                                                   Oklahoma State Penitentiary
_payment)
 ~---A···---·~-·~-~w,.~.~-E..,_~..,...,_c=o~~t;;:;~PRURITIC LESIONS/SCALiNG (Athlete's--F~~ (rin;;~Pe~iis)....~.- ~~:::~--.-=::-=:::~=~~=-=:.::::::~~~~
  loate/Time of Service:
                     08/16/19 12:03 PM
  l  Location of Service:
                     Davis Correctional Facility
               Provider:
                     Gloriana Goodwin, LPN Authorizing Provider:Gioriana Goodwin, LPN
                     Office or other outpatient visit forthe evaluation and management of an established patient~ that
            Procedures:
  1                  may not require the presence of a physician. Usually, the presenting problem(s) are minimal.      1
  l   .   . .. ·. . .Typically ,5 minutes are spent performing or supervisi~g these services. (99211) . . .. . . . . !
  i..----·~~~~~.-~~-~~~~~~----~--~~ned Ele~tronicailif>y Gloriana~GoodWirl: LPi-:fOri oa/16719 12:22 P'M




      The contents of this document are confidential and restricted to authorized personnel of the Ok/fihoma Department of
                                                          Corrections.



 https://ehr.docsynergy.com/DocSynergy/CentralMR/NotePrint.aspx?PatientUserCode=119 ... 2/15/2021
                     6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 7 of 34


                                                                       .
                                                                                                               Il
                                                       OKLAHOMA DEPA.RTMENT OF CORRECjTIONS
                                                           REQUES.T FOR HEALTH SERVICE$


                                                               ~                  ~ ~~~
                                                                                                               ::1,




                                                                   facility:



                     t.rJ~quest the   following ·service(s}; (C:heck appropriate box(~))           4
                                                                                                       •   •   1                                    ·" ·   ·         '   .



                 ·   ~I • CHi'lentatHeat~· t:J.o:fl~~1 ' Cl Optometry {e~~l ·13 Medicatl~n :e~awZ.::                        (expired medications only)
                                                                                                                                                           1




                     I understand that in accordance with operations memora.nd ..09-140117 entitled, uAccess to
••   "
         4
             •       Health Care"~· t· will be charged $ 4 for each . .medical service II request and a charge of $ 4 ..for
                     ea'Ml medica~ion(s) dispensed_ to me! with_ the :exceptlonsi noted in the above..reference                                                          n-
                     operations memorandum. There Is no charge to the offender for mental health services ~and/or
                     mental health medications.                                                                  I
                     Inmate Signature       ,d ~                                                                !.         Date: . 1:>   Z-c     LC(

                                                                                             -w;
                     Comment:----~---+··. h!- ~c:. ; ; ; ;-~-~--
                                                          ._-~_    ~~ ~~ ---'---~"------..J-1 1
                                                                 _.;;....~~U::::::~~---+-·-----------
                                                                           _--.......· - -
                                                                                                       lli.i--1
                                                                                                            '.
                                                                                                                      1
                                                                                                                                                rt#
                                                                                                                      1




                                                                                                                                      Date

                     '.                                                                      ..
                                                                                                                      I
                                                                                                                      I                                          .
             ·· - ~;'Return the uRequest for Health Servicesu with the disposition of the inm~e's request                        In the comment sedit?.n to - ~:.,., ·
                   the inmate after scanning into the inmate's EHR.                           1                                                        .
                                                                                                                      l

                                                                                                                      !
                      NOTE: AJI ~~Keep on Person" (KOPJs) medication refill requests !must be submitted to the facility's
                      health services unit or to the medical host facifity, using the '*Medibation Refill Slipll (DOC 140130M).
                      "Medication Refill Slips'! must be submitted within ten days of the date the medication expires or runs
                      out. ~~Medication Refill Slips!' are readily available and accessibtell at designated locations within the
                      facility.                                                 ·
                                                                                                                      1
                                                                                                                      1·                         DOC 140117A
                                                                                                                      !                                    ~~n
6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 8 of 34
Medunison


                                    Oklahoma Department of Corrections
Oklahoma Department of Corrections Private and DOC; ODOC Formulary Group                                                                            BROWN~ BRANDON
Number.
                                                                                                                                    OK DoC Offender ID 592090
                                                                                                                                                 {35) M African
                                                                                                                                                      American
                                                                                                                                    Oklahoma State Penitentiary

SKIN IRRITATION {example Dermatitis, Rash, Poison Ivy, Dry Skin) .. 08/28/1912:10 PM
                              w


 SUBJECTIVE DATA:




                                                                                                             02/04/2010
                                                                                                             02/04/2010

 Onset: Recurrence;
 Where did it start? 2 spots of "circle rashu 1 to each upper thigh
 Small pin point white bumps under skin to inside left foot
 Did it spread? No;
 Exposure to Allergens: Unknown;
 Associated Symptoms: Itching;
 OBJECTIVE DATA:
  Vitals:
  Measurement         08/28119 12:08 PM
  Weight (lbs)                     167.0
  Pulse Sitting (BPM)                 82
  Respirations (BPM)                  16
  SBP (sitting)                      120
  DBP (sitting)                          88

  Appearance of Lesions: Dry; White/patchy;
  Drainage: No;
  Appearance: No distress;
 HEALTH CARE PROVIDER NOTIFICATION=
  Name of Health Care Provider Notified: Brewer
  Time of notification: 1200
  Verbal Order$ Received/Documented/Assigned to Health Care Provider: Yes;
 PLAN:                                                             -~~......~.•~.·<'?::'>>-~~-"':'<--<'<"~-"~"'"'~·_ . , , _ ,_ _ _...~,..............,..,.-~·_   .............,..,. ......~_......--....-......._.,.........-..,..


  lnteNentlons: Education/Intervention: Instruct to wash well with soap and water, apply cool moist compresses to affected
  area 3 - 4 times a day for 20 minutes, do not share linens, avoid scratching/touching affected an?al medication use~ avoid
  contact of lotion/ointment around eyes, follow-up sick call if no improvement. Inmate verbalizes understanding.;

 PROGRESS NOTE:
  Progress Note: small approx. 3x 5 em circular rash- one circle to each thigh, white, patchy looking.

  pinpoint small areas to inner aspect of left foot towards heel. Stated they "itched"

  Plan: fungal ring for circular rash. Hydrocortisone for inner aspect of foot.
 co ..PAYMENT ASSIGNMENT ONLY (Select procedure 99211 ..office visit and/or medication(s) for co-

    The contents of this document are confidential and restricted to authorized personnel of the Oklahoma Department of
                                                        Corrections.



https://ehr.docsynergy.com/DocSynergy/CentralMR/NotePrint.aspx?PatientUserCode=ll9... 2/15/2021
 6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 9 of 34
11edunison


                                           Oklahoma Department of Corrections
Oklahoma Department of Corrections Private and DOC: ODOC Formulary Group                                                         BROWN, BRANDON
Number:
                                                                                                                         OK DoC Offender 10 592090
                                                                                                                                     (35) M African
                                                                                                                                          American
                                                                                                                         Oklahoma State Penitentiary
            Encounter:                               SKIN IRRITATION (example- Dermatitis, Rash, Poison Ivy, Dry Skin)
 !
 1
  Date/Time ofServioe:
 1 Location of Service:
                                                     08/28/19 12:1 0 PM
                                                     Davis Correctional Facility
 I            Provider:                               Rhonda Shivley, RN Authorizing Provider:Rhonda Shivley~ RN
          Procedures:                                Office or other outpatient visit for the evaluation and management of an established patient, that
                                                     may not require the presence of a physician. Usually, the presenting problem(s} are minimal.
                                                     Typically, 5 minutes are spent performing or supervising these services. (99211)
                    Medications: Hydrocortisone, Topical [hydrocortisone topical] 1% cream topical
  ~                  .                                Clotrimazole [clotrimazoletopical] 1% cream topical
  k~...........,..,,.,.....,.,~~~~~·~. . . . . . . ~.-.- ·~~~.. -·~--              . -.. -·
                                                                     . .. ~:-·.-~~:;..»,.·--~~~·~.~.~··~  . . . . ., .
                                                                                                         ~.,...~.,~·~---...-  .....
                                                                                                                             _~.---~--               ..
                                                                                                                                        ,~·~;:_~·~.~.~
                                                                                                                                                          1
                                                                                                                                                       '*'<'---...4-

                                                                                           Signed Electronically by Rhonda Shivley, RN on 08/28i1912:19 PM




      The contents of this document are confidential and restricted to authorized personnel of the Oklahoma Deparlment of
                                                          Corrections.



 https ://ehr.docsynergy.com/DocSynergy/CentralMR/NotePrint.aspx?PatientUserCode== 119... 2115/2021
          6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 10 of 34


                                                       '
                                                                                   Ii
                                        OKLAHOMA DEPA.RTMENT OF CORRECjTIONS
                                            REQUEST FOR HEALTH SERVICE~


                                                                                   II"''fa· . .,..._,~~:.......L~-
                                                   Facility: ~~,~~.._....,---~--"'4.''·H~   .    4-l!ll•.




                                                                                                            t)nit   £t~211




                                                                                   I
         - I ..understand that In accordance with operation& memorand 'OP-140117 entitled, "Access to .....
4
    ..    -·~Health·Care", I will be charge•$ 4 for eacbifledical service Ire uest-and a -c:urge.of $.4-fo~ ...... .
          ·each medication(s) dis~nsed to ..we, with the exceptions noted in the above-r-eference
            operations memorandum. There is no· chatge to the offender for mental health services and/or
            mental health medications.


           Inmate Signature _ _ _ _ _ _ _ _....................._______+----                    Date:--~-----·




                        ~~
                  RN/LPNJHea~ Provider Signature                                        j                   Date .-

                                                                                        l
           "Return the •iRequest for Health Services" With the disposition of the inm~te's request in the comm~t section to
           the inmate after scanning into the inmate's EHR.                           I              ·
                                                                                      I
                                                                                        I
           NOTE: All uKeep on Person·~ (KOPis) medication refill requests !must be submitted to the facility's
           health services unit or to the medical host facility* using the "Medipation Refill Slip" (DOC 140130M}.
           ~~Medication Refill Slips" must be submitted Within ten days of the qate the medication expires or runs
           out. nMedication Refill Slipsn are readily available and accessible! at designated locations within the
                                                                                        1
           facility.                                                            'j
                                                                                                                      DOC 140117A
                                                                                        '                                 (R S/1?)
6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 11 of 34
Medunison


                                                                                                                    Oklahoma Department of Corrections
Oklahoma Department of Corrections Private and DOC: ODOC Formulary Group                                                                                                                                                                                                      BROWNf BRANDON
Number:
                                                                                                                                                                                                                                                                  OK DoC Offender ID 592090
                                                                                                                                                                                                                                                                               (35) M African
                                                                                                                                                                                                                                                                                    American
                                                                                                                                                                                                                                                                  Oklahoma State Penitentiary

 Medication Charges .. 08/29/19 07:28 AM
   PROGRESS NOTE:

        Medications:
        Medication _ _.....-'?_...................
        --~,._,..,..,._,..,_.                      ___..............,..,..,,.,_ ..........., ......,.,..,..............,.,....................................
                                                                          ~-...-~~~--·~:>-·J-:>.'<                  _.~
                                                                                                                                                               End
                                                                                                                                                                 . . . . . . . . . Date
                                                                                                                                                     ..-.-----.--~·~=~--           . . . .,. .,. . , . ,.,. . . . . .,.,. ,. .,
        Clotrimazole1% cream topical                                                                                                            08/28/2019 11/25/2019
         1 QS Twice daily for 90 Days
        Notes: for circular rash on upper thighs
        ,..,..""""~~                                    .          .• .     ..                •          ~~~~~.Hr..?:'"».=."""'""l**:~~



        Hydrocortisone, Topical1% cream topical 08/28/2019 11/25/2019
        ~1 QS T~~~e ~.?iiY f~r 90 ~~~~~-'-~~-«---~--~--·~~~-~---~--~~~-----~
        Nate:
        Charges for Clotrimazole and Hydrocortisone ordered 08/28/19

   CO-PAYMENT ASSIGNMENT ONLY (Select procedure 99211 ..office visit andlor medication(s) for co..
   payment)
 _ ,.
    !_,«;:~-~~~ Enrount~~=Mii:>TcALPRoG~RE8s ·Norli~NARRAnvE~-~~~~", ;;~;;~~=~~::;;=;=~~~;-~~:~~~=:::~:-::::~:.~~--                                                                                                                 _
        1Datemme of Service: 08/29119 07:28 AM                                                                                                                                                                                                                                                    l
        I Location of Service: Davis Correctional Facility                                                                                             l
        I                                         Provider: Tonya McMinn, Medical Record Clerk Authorizing Provider:Tonya McMinn, Medical Record Clerk I
        !            Medications: Hydrocortisone, Topical [hydrocortisone topical] 1°/o cream topical                                                                                                                                                                                             I
        ,
        ~~-.-~---=~·  .. ._
                         ..
                                    Clotrimazole [clotrimazole topical] 1% cream topical
                                                     "".~~~.'Y.-.>-.X               "'""'""'"""'· ..        ...   .....
                                                                                                                 _..         ..
                                                                                                                                  !                      •   .      ,..                               -~.-:»<                     ~-·~---~-~.~,~,..,-...,...,~~~;.,;,-·- ~---~-~-   ~:~~-~-~--- ~-~

                                                   Signed Electronically by Tonya McMinnl Medical Record Clerk on 08/29/19 07:28AM
              The contents of this document are confidential and restricted to authorized personnel of the Oklahoma Department of
                                                                    Corrections.




 https://ehr.docsynergy .com/Doc Synergy/CentralMRINotePrint.aspx?PatientU serCode=119 .. . 2/15/2021
         6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 12 of 34

                                                       ARTMENT OF CORRECTIONS
                                                       FOR HEALTH SERVICES



                                                        -~:!J~C~.-F_______          Date:   \0{ ~c._ { \C\.

nate Name ~~~-...\..+-~~....w....:~~....t..H----- DOC# :)'1ZOCfQ_
                                                                . . . . . Unit \='1)                          z.oq
3.quest the fotlowin..~ rrvice(s): (Chec. k aobrcrorla.te box(s))

~edical 0          Merjtaj Health        0    Den        [J Optometry (eye}       0 Medication Renewal
                                                                                      (explred medications or1ry)




ug,.w;:~a.oo~o.m...w. .ac.Jp..oJO.l.<Etll.t:~WlltllmJO.f1A~r.attons-memo rand u m...Q P--~40444".....eAtitled~.oGess-to--=-=,
alth Cate'1 , I wiH be c arged $4 for  medical service I reguest and a charge of $4 for each ·
~dication(s} dispense!d to met with th exceptions noted in. the above~reference op~erations
!morandum* Ther~jls [M charge to the nmate for mentaf health services and(or mental health
!dications.              ~   !
                             r




                                                                                    Date Received              Initials
                                                                                    ,j()-2-z...-\q            "DT




 :urn the {'Request for Heblth Services•' with          disposition of the inmate1s request in the comment section to
  nmate-after-.sc-ann·lng-int~ ..the-irrmate'·s-EHR:
                             ;


 f-E.;_AIJ~p....on-P-elsor.:l~-(K.QP..!sj....r:ner:~J•r'*'~~~~AA-r-efHl-reEJHests-mHst-be-st.-IamH.t-ed-ta-t.fle-faeiHty:S~-
                                                                ng              on                            ).
  ctication Refill Slipsu ust be submitted               in ten days of the date the medication expires or runs
    •'Medication Refill! S ipslt are readily a          able and acce~s!ble at desi~nated ~ocat~ons within the
  ity.                  ·:
                                                                                                          DOC i401i7A
                                                                                                                 (R 5/17)
6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 13 of 34
Medunison


                                               Oklahoma Department of Corrections
Oklahoma Department of Corrections Private and DOC: ODOC Formulary Group                                                                                 BROWN, BRANDON
Number:
                                                                                                                                                 OK DoC Offender JD 592090
                                                                                                                                                              (35) M African
                                                                                                                                                                   American
                                                                                                                                                 Oklahoma State Penitentiary

NOSEBLEED (epistaxis) -10/22/1912:58 PM
 SUBJECTIVE DATA:
  Allergies:
  Aile{ge;J-~-.~-,-~c----~-,·~--~-------·-·--------~se;;rit;~Reaciro~s-Firii7nCidence¥-cefiaifit;;--oocli;:nenteli~----<·~:···-·-~--------w----------------·----
  --~-~~·~.~~·-·              --.-~-··-·~~.-·-·~··-·~·--.-.......,.. . . . . .-...~.-·~~......~--«~..,......._....,.._......._~.~.-~--~~·.-.~·~.~....-
  No Known Drug Allergie~ ~                                                                               ~.                   02i04/2010
  No Known Environmental Allergies                                                                                             02/04/2010
  ~~·~·a~~                                                ~~                                ~                            ~~~~


  No Known Food                                                                                                                02/04/2010
  Chief Complaint: nose bleed since last night
  Onset: New:
    When: started last night
  History of upper respiratory infection: No;
  History of high blood pressure: No;
  History of Trauma I foreign object: No;
  History of hemophilia: No;
  History of aspirin use: No;
  History of bleeding disorder: No;
  History of bleeding disorder: No;
  Are you still on blood th;nners? No;
 OBJECTIVE DATA:
  Vitals:
  Measurement                      10/22/19 01:01PM
  Temperature (F)                                         97.7
  Pulse Sitting (BPM)                                         74
   Respirations (BPM)                                     18
   PulseOx- Room Air(%)                              100.0 H
   SBP (sitting)                                            120
   DBP (sitting)                                              78

  Right nare: Normal;
  Left nate: Normal;
  Amount of bleeding: Other:; 1/M verbalizes that he blew his nose last night and his nose started to bleed and then lt
  seemed to stop but started bleeding again.
  HEALTH CARE PROVIDER NOTIFICATION:

  Interventions: Education/Intervention: Instructed to not insert Q-tip or other object into nose, do not pick or blow nose,
  follow-up sick call if no improvement. Inmate verbalizes understanding.;

  PROGRESS NOTE:
  Progress Note: liM presents to medical ambulatory without assistance. Steady gait noted. Noted 1/M currently has tissue in
  LT nare. 1/M verbalizes that he blew his nose last night and it started to bleed, it then stopped but then he felt it dripping
  again. Noted very small amount of red color on tissue, when LT nare examined no abnormalities noted. During visit liM did
  not have any active bleeding. No distress noted at this time. Will RTC if bleeding continues.
  CQ ..PAYMENT ASSIGNMENT ONLY {Select procedure 99211woffice visit and/or medication(s) for co ..
     The contents of this document are confidential and restricted to authorized personnel of the Oklahoma Department of
                                                         Corrections.



 https://ehr.docsynergy .com/Doc Synergy/CentralMR/NotePrint.aspx?PatientUserCode= 119 ... 2/15/2021
6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 14 of 34
Medunison


                                                            Oklahoma Department of Corrections
Oklahoma Department of Corrections Private and DOC: ODOC Formulary Group                                                                                                                 BROWN, BRANDON
Number:
                                                                                                                                                                     OK DoC Offender ID 592090
                                                                                                                                                                                 (35) M African
                                                                                                                                                                                      American
                                                                                                                                                                     Oklahoma State Penitentiary

 pa~~~~nt~-"--..-·.··--~~·~«-··;;·M              -:;_:-...;...:,._,~~~::-:~~~-.-~~~..::::~~~~~...;::;=~~~~=~~::-;:.,~~~-:;;-::......;...~:...-.;.:=~.~~---M;~~~~~..;:..~~~=..~~-r

 lf          Encounter:                   NOSEBLEED (epistaxis)                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                             "%

  !Date/Time of Service:                  10/22/19 12:58 PM                                                                                                                                                                                                                  I
  l Location of Service:                  Davis Correctional Facility                                                                                                                                                                                                   ·1
  t           Provider:                   Danay Turnt.w, LPN Authorizing Provider:Danay Turner, LPN                                                                                                                                                                          I
  \.:
  ,
                        Procedures: Office or other outpatient vis. itf·o· r the evaluation and_ management of an est-ablished patient1 that
                                         may not require the presence of a physician. Usually, the presenting problem(s) are minimaL                                                                                    :
                                                                                                                                                                                                                                                                             l;.
  IL~:. _. ___
           .
                                         Typically,  5 minutes
               _.. . . .~~--~-"""""·~'*-.-...~·-.~-~~-·~·
                                                                  are  spent   performing                   or          supervising                                       these             services.
                                                        .. ·.~~--..,...·.~~,..-~~-~~--~· ,.,..,..,.~.........,......,..... . . . . - .............._..,.,..._.....,.....,.,.._.,..,~-.,.,.~,_,
                                                                                                                                                                         ...            .. ~--~~-r~ ~-
                                                                                                                                                                               ...- - - A <.....
                                                                                                                                                                                            '
                                                                                                                                                                                                      (99211)
                                                                                                                                                                                                   ........~.-.- ~ ~-~·
                                                                                                                                                                                                                        l
                                                                                                                                                                                                              ..............,..,....                                     .J;
                                                                                                                                                                                                                                       -..-.........:..,..................



                                                                                  Signed Electronically by Danay Turner. LPN on 10/22/19 01:14PM
      The contents of this document are confidential and restricted to authorized personnel of the Oklahoma Department of
                                                                               Corrections.




 https://ehr.docsynergy.com/DocSynergy/CentralMR/NotePrintaspx?PatientUserCode=119... 2/15/2021
6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 15 of 34
Medunison


                                    Oklahoma Department of Corrections
Oklahoma Department of Corrections Private and DOC: ODOC Formulary Group                               SROWN, BRANDON
Number:
                                                                                                OK DoC Offender ID 592090
                                                                                                  0        5 (35} M African
                                                                                                                  American
                                                                                                Oklahoma State Penitentiary
PEPPER SPRAY (OC) I TEAR GAS (CN) .. 11122119 08:41 AM
 SUBJECTIVE DATA~




  Chief Complaint: Sprayed with OC
  Type of exposure: OC spray
  Time of exposure: 0800
  Area exposed: all over
  History of COPD: No;
  History of Asthma: No;
  Associated Symptoms: Burning; Pain Scale; O;
 OBJECTIVE
  Vitals:
  Measurement          11/22/19 08:41AM
  Temperature {F)                   98.5
  Pulse Sitting (BPM)                 97
  Respirations (BPM)                  19
  PulseOx ~Room Air(%)           100.0 H
  SBP (sitting)                      149
  DBP (sitting)_                     111
  Pain Scale (0~ 10)                   0

  Respirations: Even;
  Lungs sounds: Clear;
  Skin: Warm;
  Neurological: Awake; Alert; Oriented to; person; place; time; situation;
  Eyes: Redness;
  Appearance: No distress;
 HEALTH CARE PROVIDER NOTIFICATION:
 EMERGENCY NOTIFICATION:

  Interventions:
  Inmate calmed and moved to area for adequate air/ventilation.; Education/Intervention: Instructed to not rub face as this
  will aggravate the pain~ put on clean cloths, proper hygiene, procedure(s) and care provided, follow~up sick call if no
  improvement. Inmate verbalizes understanding.;

  PROGRESS NOTE:
  Progress Note: Inmate sprayed during use of force, no noted s/s of distress, or discomfort, no tearing, nasal drainage.
  inmate refused to respond to nurse as to what caused use of force.
  CO-PAYMENT ASSIGNMENT ONLY (Select procedure 99211-office visit and/or medication(s) for co ..

    The contents of this document are confidential and restricted to authorized personnel of the Oklahoma Department of
                                                        Corrections.



 https://ehr.docsynergy.cmn/DocSynergy/CentralMR!NotePrint.aspx?PatientUserCode=ll9 ... 2/15/2021
6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 16 of 34
Medunison


                                       Oklahoma Department of Corrections
Oklahoma Department of Corrections Private and DOC: ODOC Formulary Group                                               BROWN, BRANDON
Number:
                                                                                                                OK DoC Offender ID 592090
                                                                                                                            (35) M African
                                                                                                                                  American
                                                                                                                 Oklahoma State Penitentiary
 payment)
"-   r-~-A--A--~~-s;;~~;;~t;;;~PEP~PERs-P-RAv-(o-c>7rEARGAs(cN~):       . ._ _ _;_; _ _ _   z~~~~:.:.~==:":.%"~~~=~:~~~=~~~~~~~:.~~7~~~=~z~;T

     !Date/Time of Service:      11/22119 08:41AM                                                                                   I
     l  Location of Sfnvlae:     Davis Correctional Facility
     !l           Provider:      Gloriana Goodwin, LPN Authorizing Provider:Gioriana Goodwin, LPN
     l         Procedures:       Office or other outpatient visit for the evaluation and management of an established patient, that
      l                          may not require the presence of a physician. Usually, the p-resenting problem(s) are minimal.      1
     I                           Typically, 5 minutes are spent performing or supervising these services. (99211)                   I
     ..._._,~-~~-~- - -~~·-.·~,-~------·-·-~·---«~--·~--~=~--·Signed Electronic~lly byGiorlana GoOdWin, LPN or\11/22119 o9:56AM
                0
                    ..




         The contents of this document are confidential and restricted to authorized personnel of the Oklahoma Department of
                                                             Corrections.




 https://ehr.docsynergy.cmn/DocSynergy/CentralMR/NotePrint.aspx?PatientUserCode=ll9... 2/15/2021
6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 17 of 34
Medunison



                                     Oklahoma Department of Corrections
 Oklahoma Department of Corrections Private and DOC: ODOC Formulary Group                                 BROWN, BRANDON
 Number:
                                                                                                   OK DoC Offender ID 592090
                                                                                                               (35) M African
                                                                                                                    American
                                                                                                   Oklahoma State Penitentiary

 USE OF FORCE .. 02113/20 11 :06 AM
 SUBJECTIVE DATA:




                                                                                          02/04/2010
                                                                                          02/04/2010
  Injury Sustained: Contuslon(s):; left. cheek Abrasion:; to right side face, right bottom lip
  Medical History: None;
  OBJECTIVE DATA:
   Vitals:
   Measurement           02/13/20 11:08 AM
   Pulse Sitting (BPM)                   88
   Respirations (BPM)                    18
   PulseOx ~ Room Air(%)               98.0
   SBP (sitting)                        128
   DBP (sitting}                               72

  Respirations: Even; Unfabored;
  Lungs sounds: Clear;
  Skin: Warm; Pink;
  LOG: Awake; Alert; Oriented to person; Oriented place;
  Neurological: Gait steady;
  Appearance: No distress;
  HEALTH CARE PROVIDER NOTIFICATION:
  EMERGENCY NOTIFICATION:
  PLAN:
   Interventions:
    laceration(s)/Abrasion(s):
    Contusion(s):
    Educationflntervention: Instructed to not rub face as this will aggravate the pain, put on clean cloths, proper hygiene,
    procedure(s} and care provided~ follow~up sick call if no improvement. Inmate verbalizes understanding.

  PROGRESS NOTE:
  CQ ..PAYMENT ASSIGNMENT ONLY (Select procedure 99211-offiee visit and/or medieation(s) for co ..

              Encounter:    USE OF FORCE
              of Service:   02/13/20 11 :06 AM
     Location of Setvice:   Davis Correctional Facility
               Provider:    Rhonda Shivley* RN Authorizing Provider:Rhonda Shivley, RN
            Procedures:     Office or other outpatient visit for the evaluation and management of an established patient, that

     The contents of this document are confidential and restricted to authorized personnel of the Oklahoma Deparlment of
                                                         Corrections.



 https://ehr.docsynergy.com/DocSynergy/CentralMR/NotePrint.aspx?PatientUserCode=ll9... 2115/2021
6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 18 of 34
Medunison


                                   Oklahoma Department of Corrections
 Oklahoma Department of Corrections Private and DOC: ODOC Formulary Group                             BROWN 1 BRANDON
 Number:    -
                                                                                              OK DoC Offender ID 592090
                                                                                                          (35) M African
                                                                                                               American
                                                                                              Oklahoma State Penitentiary


  L                   may not require the presence of a physician. Usually, the presenting problem(s) are minimal.
                      Typically, 5 minutes are spent performing or supervising these services. (99211)
              ~~-·-~~w~--~~A~-~-~.--~~signed-EleCtronicaliY by~Rhonda Shivley, RNOOo2J1372o 11:10
                                                                                                                            ,
                                                                                                                           AM
    The contents of this document are confidential and restricte.d to authorized personnel of the Oklahoma Department of
                                                        Corrections.




 https://ehr.docsynergy.comJDocSynergy/CentralMR/NotePrint.aspx?PatientUserCode=ll9... 2/15/2021
6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 19 of 34
 Medunison


                                                                                 Oklahoma Department of Corrections
 Oklahoma Department of Corrections Private and DOC: ODOC Formulary Group                                                                                                                                                            BROWN, BRANDON
 Number:
                                                                                                                                                                                                                         OK DoC Offender 10 592090
                                                                                                                                                                                                                                      (35) M African
                                                                                                                                                                                                                                           American
                                                                                                                                                                                                                         Oklahoma State Penitentiary
 HEADACHE • 02118/20 10:25 AM
 SUBJECTIVE DATA:
   Allergies~

  ~lle/p_en~ ~--:--=~-----~~==«~---~==~~~~~~~!~--F!:!.~fii~~irstl~~~i:!.~~c~~~r:.fi_£i~~~!r:.~:?_~-----~--~--~~--~-------
   No Known Drug Allergies                                                                                                                        ·                                  02/04/201 0
  ~~~~                                                                -~~~~~~$                                                            J;.   -~~~*-     -~       ..   ~~~~



  ,!;fo Known Environmentai"'AIIergies ~~                                                                                            --·~~.-»""'~""""'··:.~=-,_~4/201~,,.~
   No Known Food Allergies                                                                                                                                                      02/04/201 o
                                  ·.-·~-~:-~···-.·~-·~. . . -'<~..........,.. . . .-"M·-.
  ........,......,.......,........,_.                                              .     .~--~---
                                                                                          .      . .-.-.. . . . ~~~--. . . . . . . . .~
                                                                                                                                     .........
                                                                                                                                           ~." ...............
                                                                                                                                                  _,~--   ~.__.- ... ..........      .. ..
                                                                                                                                                                  ............,~.~··~·.,..,..,..,.~ ~-,...,. ~.._..."""""'",..,.,_


  Chief Complaint: headaches
  Onset: New;
   When:5 days
  Location of pain: Frontal;
  Type of Pain: Throbbing; Pain Scale; 5;
  Previously treated by medical provider for headaches: No;
  Previously been prescribed medications by medical provif}er forheadaqhes: No;
  Previous over the counter medications for headaches: No;
  OBJECTIVE DATA:
   Vitals:
   Measurement          02/18/20 10:26 AM
   Weight (fbs)                      163.0
   Pulse Sitting (BPM)                  82
   I
   Respirations (BPM)                   16
   PufseOx- Room Air(%)           100.0 H
   SBP (sitting)                       126
   DBP (sitting)                        93

   Symptoms: AAO X 3; Normal gait; Facial symmetry; PERRLA; Moves all extremities;
  HEALTH CARE PROVIDER NOTIFICATION:
   Name of Health Care Provider Notified: brewer
   Time of notification: 1020
   Verbal Orders Received/Documented/Assigned to Health Care Provider: Yes;
  EMERGENCY NOTIFICATION:

   Interventions: Education/Intervention: Instructed to apply cool compresses to head and neck,     warm shower with water
   focused on head and neck, on factors that trigger headaches, stress reduction techniques, folfow~up sick call if no
   improvement. Inmate verbalizes understanding.;

  PROGRESS NOTE:
   Progress Note: stated his headaches began after use of force 5 days ago. Small raised knot to upper left forehead. no
   open area, bruising or redness,
  co..PAYMENT ASSIGNMENT ONLY (Select procedure 99211-office visit and/or medication(s) for co~

                              Encounter: HEADACHE
       n-l:-rr·:~--           of Service: 02/18/20 10:25 AM

         The contents of this document are confidential and restricted to authorized personnel of the Oklahoma Department of
                                                             Corrections.



 https ://ehr.docsynergy .com/Doc Synergy/CentraUviR/NotePrint.aspx?PatientUserCode= 119... 2/15/2021
6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 20 of 34
Medunison


                                         Oklahoma Deeartment of Corrections
Oklahoma Department of Corrections Private and DOC: ODOC Formulary Group                                                  BROWNt BRANDON
Number:
                                                                                                                 OK DoC Offender 10 592090
                                                                                                                             {35) M African
                                                                                                                                  American
                                                                                                                 Oklahoma State Penitentiary
       Location of SeNice: Davis Correctional Facility
                 Provider: Rhonda Shivley, RN Authorizing Provider:Rhonda Shivley, RN
              Procedures: Office or other outpatient visit for the evaluation and management of an established patient~ that
                           may not require the presence of a physician. Usually, the presenting problem(s) are minimaL
                           Typically, 5 minutes are spent performing or supervising these services. {99211)
  1.       . ..   Medications: Ibuprofen [ibuprofen] 200 mg tablet oral (PRN: )    .     ..   .·   . .. . ·. .        .    . .   .. . .   .. . 1
  w---._,_ ~~--..---~~-~~---~--,--·~-~-~·»·-----~-------·----~---··signed Ei'ectronic811v by Riiand'ash'fViey~Ri:~ro·n0211Bi2a·1a:30--A-M

       The contents of this document are confidential and restricted to authorized personnel of the Oklahoma Department of
                                                           Corrections.




 https://ehr.docsynergy.com/DocSynergy/CentralMR/NotePrint.aspx?PatientUserCode=l19... 2/15/2021
      6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 21 of 34



                                                OKLAHOMA DEPARTMENT OJ CORRECTIONS
                                                   · ~~QUEST FOR HEALTH jsERVlCES
                                                                                                       ~




                                                                          Facility:             IJtF               Date:        2-'" I} ZiJ;
  Inmate Name                                                                                              DOC#                          Unit   FL!Io
  I request theJqUowing servlce{s): (Ch~ck appropriatebox(s}}
    --~·-                                               .                                          .
 4Medical                      -.a   Mental Health                o- Dental                    0 Opto etry (eye) Cl Medication Renewal -I
                                                                                                                   , (expired medications only) i
                                                                                                                              I                 ,




                                                                    I


  I understand that in accordance with· operations me orandum Of' ...140117 entitled, •'Acces~ to
  Health Care", I will be charged $ 4 for each medical ervice J request and a charge of $ 4 for
  each medication(s} dispensed to me, with tbe e :captions noted in the above-refer£tnce
  operations memorandum. There is no charge to the d.ffender for mental health services ankt/or
  mental health medications.                        I
                                                                                                       I
  Inmate Signature ......             ~~~·"'"""~=-·
                                              •-~·- ·-·~· -. J~. .; !". .:.-. ...:_;~"'-t---+----- Date: _2-_-_/_s_··-.:~.:~;. . .()_-.·
                                                 =•;;.....;·._· _ .......· ·--· ........
                                                                                  -· ...                                                                  --+-




                                                                                                                                                          lnitiSls

                                                                                           .           l                                                   ~-
                             .._·_. :;:_·. .-:·t.v...lo<:lro'·_~c.Q~W:....=-~·'-""-·+-l-----:-------,...........-----
 ·commeQt;.__--------=-!U.Lv....::;..
          .. ,.,          ..
                   . ·~        ..                                                                                                                                   t'· ;~
                                                                                                                    "   .            "            :   .         . .,I    .



                                                                                                                            .. c'J_D~L~·· , :1.
                                                                                                                            · :- · ' ~ .pate ·. .., . :. :·. !; . . ; . .
                                                                                                                                                                    r.       ~

 ~·~etum the· ~·Request f~r Heattt1 Servicesn with the dispo·sltiOn f :f.he inmatels request in the comm~nt secti$n
                                                                                                                  :                                         .
                                                                                                                                                                             to
 the inmate_ after -scaimhrg into the inmate's ~HR~
                                                                                                                                                                    ~

                                                          · " .·. ·                                                                                                 '



• NOTE: All ''Keep on Personn (KOP's) medication refill equests must be submitted to the facility's
  health services unit or to the medical host ·facilityf using t e "Medication Refill Sfip'' (DOC 14013QM}.
  "Medication Refill Slipsi• must be submitted within ten day~ of the date the medication expires or runs
  out:. "Medication Refill $lips" are readily avaiiable and apcesslble at designated locations withi~ the
  faalrty.                                                      l                     ··            _  i
                                                                                                                             - , ·                    DOC 14q117A
                                                                                                                               ·.                          (R!S/17)
6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 22 of 34
 Medunison


                                                                                                    Oklahoma Department of Corrections
 Oklahoma Department of Corrections Private and DOC: ODOC Formulary Group                                                                                                                                                                                                                              BROWN, BRANDON
 Number:
                                                                                                                                                                                                                                                                                  OK DoC Offender JD 592090
                                                                                                                                                                                                                                                                                               35) M African
                                                                                                                                                                                                                                                                                                   American
                                                                                                                                                                                                                                                                                  Oklahoma State Penitentiary

 ABRASION/LACERATION/PUNCTURE .. 02118/2010:30 AM
  SUBJECTIVE DATA:
     Allergies:
    ·:A.u;;:g;n-···-~-·-~·-····"'··-~·--~---···---·--s;v;iiiY--F{;;;ti;;;;-~F=irSt.ln~Td~nce~~c;riaintY--oocu-,~t~cr------------··-----------------------········-


      No Known Drug Allergies                                                                       ........-"'-"='~~~--""'.                                                                                                   ~!104/201 0
      No Known Environmental                                                                                                                                                                                                                      02/04/2010

    ---~-
      Knc.:wn Foo~-~~~!gi:_~-~~-------~~---~-~----~~-~~-·-·-~·w···--·-------. . . _.___________ ~-~··---··-·~·-"·~·
   Was the inmate englf:lging in self harm or if the inmate is suspected of selfHharm: STOP* Refer to Seff,.-Hatm!Self~
  lnjury/Self~Mutl1ation MSRM 140117,01.14.11 No;
  Chief Complaint: abrasion to right bottom lip and over left eye. very minuscule and healing w/o redness or edema
  Associated Symptoms: Pain;
    Pain Scale: 5;
  OBJECTIVE DATA:
      Vitals:
      Measurement          02/18/20 10:26 AM
      Weight (lbs)                      163.0
      Pulse Sitting (BPM)                  82
      Respirations (BPM)                   16
      PulseOxw Room Air(%)           100.0 H
      SBP (sitting)                       126
      DBP (sitting)                        93

   Location of injury: right lower lip and above left eye
   Size of injury: minuscule
   Character of wound: Clean; Other:; healing
   Drainage: No;
   HEALTH CARE PROVIDER NOTIFICATION:
    Name of Health Care Provider Notified:
    Time of notification: 1030
    Verbal Orders Received/Documented/Assigned to Health Care Provider: Yes;
   EMERGENCY NOTIFICATION:
   PLAN:
    Interventions:
    Education/Intervention: Instructed to keep wound clean and dry~ signs and symptoms of infection, condition worsens or
    fever, follow~up sick call if no improvement. Inmate verbalizes understanding.;

    PROGRESS NOTE:
 -..-...       "'                                 -                    ~                                                                                                                                                                      "                                                        _,_ _"<X.W...,.__               ~-"'"'""'"~·         ........,.,......... .....,......,.....,

     Progress Note: abrasions happened in use of force 5 dasy ago. healing w/o s/s h1fection
    CO-PAYMENT ASSIGNMENT ONLY (Select procedure 99211-office visit and/or medication(s) for co-
  ..P.~r-~_!~.!~-----·-~---,---~-----·---·----«-----·-----··----------------. ----.---.."-------..·---·---·· ---.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . _.. . . . . . . . .----·---·------,............". . . . . .---------------------.. . . ._.._____________. . . . . . . . . . . . . . . .
      ~oat~im~~~::;~=~CTURE-----------~l
             The contents of this document are confidential and restricted to authorized personnel of the Oklahoma Department of
                                                                 Corrections.



 https://ehr.docsynergy.com/DocSynergy/CentralMRJNotePrint.aspx?PatientUserCode=119... 2/15/2021
6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 23 of 34
Medunison


                                              Oklahoma Department of Corrections
 Oklahoma Department of Corrections Private and DOC: ODOC Formulary Group                                                                BROWN, BRANDON
 Number:
                                                                                                                               OK DoC Offender ID 592090
                                                                                                                                            35) M African
                                                                                                                                                American
                                                                                                                               Oklahoma State Penitentiary
     Location of Service: Davis Correctional Facility
               Provider: Rhonda Shivley, RN Authorizing Provider:Rhonda Shivley, RN
            Procedures: Office or other outpatient visit for the evaluation and management of an established patient~ that
                          may not require the presence of a physician. Usually, the presenting problem(s) are minimal.
                          Typically, 5 minutes are spent performing or supervising these services. (99211)
            Medications: Triple Antibiotic [bacitracin/neomycin/polymyxin B topical] 400 units~3.5 mg-5000 units/g ointment
  ,                                    W~cal                                                                                                                          .
  "·"------·e·--~-~---~--~-----~·e-.--~·--~~----~----~-----------~---·-----------·---w------~si9necfi~'le.Cit6niCaiiY-bv-Fit1onCiasTlivleY:--·Rr\fon-oi/T8/2o·To·:a.fxM




      The contents of this document are confidential and restricted to authorized personnel of the Oklahoma Department of
                                                          Corrections.



 https://ehr .doc synergy .com/DocSynergy/CentralMRINotePrint.aspx?PatientUserCode= 119 ... 2/15/2021
6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 24 of 34
 Medunison


                                               Oklahoma Department of Corrections
 Oklahoma Department of Corrections Private and DOC: ODOC Formulary Group                                                               BROWN 1 BRANDON
 Number:
                                                                                                                                 OK DoC Offender ID 592090
                                                                                                                                             (35) M African
                                                                                                                                                  American
                                                                                                                                 Oklahoma State Penitentiary
 FlU Facial Spasms .. 03/10/2012:30 PM
 SUBJECTIVE DATA:


  ~{f!!}l.E!.~~---~~------------·~---~--·--···---·~!~f!.~!!...!!:act!.<:!2~.!~:~~-!l}~fde~:~___C?_:_'!_~-~!:!..~r__!?.?.~l!_'!2~~~:~
   No Known Drug Allergies                                                                                        02/04/2010
  ~             ,,t·,;a~~~~,...,.,.~~...p~~..P~~~~....-~~~;;p.:*'#~~~~~<"W~~~


   No Known Environmental                                                                                         02104/2010
  ~~own Food Afler~ies .. ~==,-~~~--~~~~·~~--~~-~-.~---~,~~---·~--~~~ 0210.1!~9*1 0~­
  Chief Complaint:
  F/U Facial Spasms
  SubjectiVe Data:
  C/0 facial spasms on left side offace. Reports it started last month. Was involved in UOF, landed on left s1de offace on
  ground.
  OBJECTIVE DATA:
   Vitals:
   Measurement                        03/10/20 12:35             03/1 0/20 12:29            03/09/20 12:07            01/09/20 11 :58       01/02/20 10:41
                                           PM                          PM                         PM                       AM                     AM
   Weight (lbs)                                                              161.0                    167.0
   Temperature (F)                                                            98.1                      97.9
   Pulse Sitting (BPM)                                                          80                        91
   Respirations (BPM)                                                           16                        18
   PufseOx - Room Air                                                         98.0                      99.0
   (%)
   SBP (sitting)                                                                   109                        128
   DBP (sitting)                                                                     76                        82
   MA                                                                                                                                                        A
   w                                                                                                                                                         1
   MH Level:                                                                                                                            8
   Override                                                                                                                                                  0
   Paih Scale (0~10)                                        0
   Pain Scale (0* 10)                                                                                            0


   Physical Findings:
   General: Well dressed, well nourished male. AOx4 . Cooperative. Speech clear. Normal gait
   HEENT: Normocephalic. Pupils PERRLA, EOMI, sclera white and conjunctiva pink. Bilateral TMs intact, no erythema or
   drainage. Oropharynx pink, moist, no lesions. No facial drooping.
   Neck: Supple, full ROM, no lymphadenopathy
   Lungs: CTA bilaterally. No wheezes or rales
   Heart: RRR, no murmurs
   Abd: Soft, active bowel sounds, non-distended, non-tender
   Ext Moves all extremities without difficulty
   Neuro: Appears grossly intact
   ASSESSMENT:
    Problems:

      The contents of this document are confidential and restricted to authorized personnel of the Oklahoma Department of
                                                          Corrections.



 https://ehr.docsynergy.com/DocSynergy/CentralMR/NotePrint.aspx?PatientUserCode=ll9 ... 2/15/2021
6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 25 of 34
Medunison


                                                                                                                                                                                                                  Oklahoma Department of Corrections
 Oklahoma Department of Corrections Private and DOC: ODOC Formulary Group                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       BROWN, BRANDON
 Number:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         OK DoC Offender 10 592090
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     {35) M African
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          American
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Oklahoma State Penitentiary
   Problem                                                                                                            Cod@                                                      Source Status                                                                                                                                                                                    Resolved Notes
   Amphetamine                                                                                                       305.70                                                     DSM                                                  Confirmed 05/1712019                                                                                                                                                                            Inmate was sent out to the emergency room and
   Abuse                                                                                                                                                                        tV                                                                                                                                                                                                                                                   tested positive for amphetamines.
                                                                           ~~'-"                                                                                                                                   -~-... (#""~~~<""~,....<l«/.4~..,-:-~.~-~.....,,...,.A@"~~~                                                                                                                                                                                                                                                                                                                                                                                              -~""""·""*"··.·w~.?~


    Cannabis Abu$e 305.20                                                                                                                                                       DSM                                                  Confirmed 05/17/2019                                                                                                                                                                             Inmate was sent out to the emergency room and
                                                                                                                                                                                IV                                                                                                                                                                                                                                                                 for cannabis.
    PAIN                                                                                                                                                                         ICD~9                                               Suspected 09/21/2016                                                                                                                                                                            Tooth pain - left upper wisdom                                                                                                                                                                                       Referred to
                                                                                                                      338.9                                                                                                                                                                                                                                                                                                          dent::d
     Mood Disorder                                                                                                    296.90                                                     DSM                                                  Suspected 12/16/2013
     NOS                                                                                                                                                                         IV
   Assessmenf/Dl8gnosis:
   Intermittent Facial Spasms
  PLAN:
      Medications:
   ,~..,...,..........,.._......,......,._,..,...,   •..,...,....,.._.._   _._.,,...,...,..,..,,_.,..,._..,...,...,...,,..,..,..,........__,.,..,............,.._,.._.,.....,.._.....,.,...,..._....,....... _.,.,..,,.,,....,, .• ,,.,....,....-,.,..,,._........_.. ............... ,,...,.,...   ~....._   •                  ..........._._.._,,_,.h.,_.,.,...... ,.,, ......_,.,.,..._,.....
                                                                                                                                                                                                                                                                                                                  .-.,_.,.,,~,.,..                                                              ,.....,..._._,.._,.-.n~••n••...-•~~-~~~«~.,..~~·Y.-'~_..,...._~,..._.,~   •••   ~.,,,_.,,_.,,,,...,._   ..   ,.,.,,.._...~._......,_,..,,,.   ... ,._.._..,,,._._...,,_,.-. •. ,,,..,..._., •••           .. ,.....,_,.... ......... ,.,.,,.,.,,. ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .-~.,,,.~                                             ,..,.......,~~..-..;,   •.   ,.,.,_.,...,.,_.,.._.~.,._,.,W,..~·._._._..,,_.,,,.,__.,~,




   .!'!!edic8tion -~··-.-~.~-----~·~.~·M--~~~!! 0'1~. En~JJa!!_·~­
    lbuprofen200 mg tablet oral (PRN:)           02/18/2020 03/18/2020
      4 tablet(s) Twice daily for 30 Days
   p~~~~~~~p~~~#~~P~-""'"*"'·~~'



    Paxil20 mg tablet oral                        12/26/2019 04/03/2020
      1 tablet(s) Each morning for 100 Days
   _N~otes:}_~for~ed_C~o~~~:nt 9/6/1~·«···=··-·~·~.·~~.·--~--=---~~··--··----
   Plan of Action:
    1. Continue current meds as prescribed
    2. Can massage left side of face when having spasms and prn
    3. RTC prn worsening symptoms
        Orders:
      Type                                                                                                                                                                                                                                                                                                              Status
     .Medlcatl;nr~ipie' Antibiotic~·o2RS/20 1
     ~,.#P'~~~m.-'~K--"?"~~.:A:->it.t~:£%
                                                                                                                                                                                                                                                         o:34AM Signeti"ancrPrTnfecr'"      m%""~~~~~~




   ~-edi~!!~-~--!~-~p_ro~:0.....~~~------~~~~-~~~~---!~.:~_9 ~~-~!JI~-~_9---~~~-.~E!~!~~--·
  CO-PAYMENT ASSIGNMENT ONLY (Select procedure 99211-office visit and/or medication(s) for co~
  payment)
 --~'--~~---·"':"--·                                        ....;;-~;;~..;;;:;;..:;;:..~~;;;.;;~~~,..-~-·.-~-~:::;;;:..:;;,..;;;~~::::..;;~;;;~;;;;;.:::;;;~~~==;;;:;::;:;=-.;~:,;;:;;.;:.~;;;;;;::;-.;_~;;;.;;~:;:..:~~:;;;;::;::~~;.::;;;.;.;::;:~=:::.;;;.."":;;;;:;::;;:.;;:.:;:-;;,:;;;·......-.-.-.·...-..- ..,                                                                                                                                                                                                                                                                                                                                            ······~,             ..................,.............-............,.,.... .

     l
     ~
                Encqunter: F/U Facial Spasms                                                      i~
     !Date/Time of Service: 03/10/20 12:30 PM                                                      ~
     j Location of Service: Davis Correctional Facility                                            j
                  Provider: Serena Brewerj ARNP-CNP Authorizing Provider: Serena Brewer, ARNP-CNP l
                 Problems: PAIN (338-338.9)                                                        f
                            Amphetamine Abuse (305. 70)
                            Cannabis Abuse (305.20)
       L"'·"""-'"-••-•·w~•«•«•-·-h~<·-----w~~-~~-~!!::C~~~-~"~~J~~~~92. .-.~->'<«·•-··••••••«••••••--•••""""''""""«•·''•••••••·----••••••« «w«««•««•--•-•·-~--«««</«<«<j
                                                                    Signed Electronically by Serena Brewer, ARNP·CNP on 03/10/20 05:33 PM
                       The contents of this document are confidential and restricted to authorized personnel of the Oklahoma Dep8rtment of
                                                                           Corrections.




 https://ehr.docsynergy.com/DocSynergy/CentralMR/NotePrint.aspx?PatientUserCode=ll9... 2/15/2021
6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 26 of 34
 Medunison


                                                   Oklahoma Department of Corrections
 Oklahoma Department of Corrections Private and DOC: ODOC Formulary Group                                                                                                       BROWN, BRANDON
 Number:
                                                                                                                                                                   OK DoC Offender ID 592090
                                                                                                                                                                                (35) M African
                                                                                                                                                                                     American
                                                                                                                                                                   Oklahoma State Penitentiary

 HEADACHE" 03/16/20 10:59 AM
  SUBJECTIVE DATA:
   Allergies:
  :;;:;;;;g~---~'"'---------~~·---·-·s;verii;"FieaetkiiS~f=~t tnci~!nce-.ceriBinty oocumenteCI~----------------------------------·--·--

   No Known Drug Allergies                                                                                                                    02/04/2010
  ~               .       .   .                                                                  ~~-!!tlWW.~.~~~~-~


                                                                                                                                              02104/2010
                                                                                                                                              02/04/2010
  Chief Complaint: headaches
  Onset: Recurrence;
  Location of paim Generalized;
  Typf; of Pain: Throbbing; Achy;
  Previously treated by medical provider for headaches: No;
  Previously been prescribed tnedlcations by medical provider for headaches: No;
  Previous over the counter medications for headaches: Yes; ibu
  OBJECTIVE DATA:
   Vitals:
   Measurement          03/16/20 10:58 AM
   Wei9ht (lbs)                      166.0
   Temperature (F)                    98.0
   Pulse Sitting {BPM)                  72
   Respirations (BPM)                   16
   PulseOx Room Air (%)
              w                   100.0 H
   SBP (sitting)                       122
   DBP (sitting)                        81

  Symptoms: AAO X 3: Normal gait; Facial symmetry: PERRLA; Mcw~s all extremities;
  HEALTH CARE PROVIDER NOTIFICATION~
  Name of Health Care Provider Notified:· Brewer
   Time of notification: 11 00
   Verbal Orders Received/Documented/Assigned to Health Care Provider: Yes;
  EMERGENCY ~~OTI~~~.!~QN:                               ·--~-,-~~·-~-,.W·k·--                                                 ~·~-~·.~.-·=,«~-,·~---~-·-~---~A~~·~-~~.~-.~~------~
  PLAN:

  PROGRESS NOTE:
   Progress Note: still c/o frequent headaches~ especially in mornings
  CO-PAYMENT ASSIGNMENT ONLY (Select procedure 99211 ..office visit and/or medication(s) for co·
  payment)
  ~~f         ·----ii~~;;nte;:                                                                                      .
                                  HEADACHE~;;------~--«-"';:::;::;:;;;:~;;--~~::.:::.~;.;;----- -c-";=-~.:-=;;;;;;:;-:-=---=;;;:;:=:;;::;:;;;:;;o:.;:;;;.;;:;;:;;;;;:;;;;;;-;;;:;:;-;;;;;;;;::;_-:;=:.----~------==;;:;::;=f



   loate/Time of Service;· 03/16/20 10:59 AM                                                                                                                                                                              ·
   1
      Location of Service: Davis Correctional Facility                                                                                                                                                                    I
                Provider: Rhonda Shivley, RN Authorizing Provider:Rhonda Shivley, RN

        The contents of this document are confidential and restricted to authorized personnel of the Oklahoma Department of
                                                            Corrections.



 https:/1ehr.docsynergy .com/Doc Synergy/CentralMRINotePrint.aspx?PatientUserCode= 119 ... 2/15/2021
6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 27 of 34
Medunison


                                                                                                                                                                                               Oklahoma Department of Corrections
 Oklahoma Department of Corrections Private and DOC: ODOC Formulary Group                                                                                                                                                                                                                                                                                                                                                                                                                                                                                BROWN, BRANDON
 Number:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    OK DoC Offender 10 592090
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (35) M African
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     American
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Oklahoma State Penitentiary
  \                                                     Procedures: Office or other outpatient visit for the evaluation and management of an established patient, that
                                                                     may not require the presence of a physician. Usually, the presenting problem{s) are minimal.
  I                                                                  Typically, 5 minutes are spent performing or supervising these services. (99211)
  l
  f....,.,,,,,,-<,•k'>""-<'""'......,....,... _
                                                        Medications: Ibuprofen [ibuprofen] 200 mg tablet oral (PRN:)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ~
                                                                                                                                             ............,....................._ __..,.,......,.._....._,.~~"'~"'_,.,......,,....,.,.,..,~~...,,__.,..,,_.....,...,,..,..;,,._.,....,..,~,.--·>>:<...;.............,_.,...,,,._.-_ _.._..,,.-,,,,~,,_,,,,.,_..,,_.,_.,,..,..,__,_.._._._,._,..,__,,......,.,...,V,.._.•.-..•-""""''""'<"~••~...,.._.....,....................,..,..~~·---...-..-...-_...,..-..-....y..-,_.-,,_.,_,,_.......,._.,.,,...,.,,,,_,_,..._._,....._.....,,.,.,,#,,o<•~•·•-·'""•••••n,...,••..,....,._..._,....,._..,~,._..u,...,...,..,...._..~
                                                  __...,_,.,....,.....,.......,:....,_....,.......,.~,_.,,,..,_,_..,....,__,,_,_..,..,,....,_.




                                                                                                       Signed Electronically by Rhonda Shivley, RN on 03/16/2011:02 AM




                       The contents of this document aro confidential and restricted to authorized personnel of the Oklahoma Department of
                                                                           Corrections.



 https://ehr.docsynergy.com/DocSynergy/CentralMR/NotePrint.aspx?PatientUserCode=ll9... 2/15/2021
6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 28 of 34
6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 29 of 34
6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 30 of 34


                              OKLAHOMA DE !•ARTMENT OF CORRECTIONS
                                  REQUEST FOR HEALTH SERVICES
                                                            f




             fOllOWing service(s): {Chetk app·o~rlat& box{.a})

                                        0   Dentnl    0     Optometry (eye)      Cl    Medication Renewal
                                                                                       (expired medications only)




                       >        .   '       <         !4.                         ''
              tt;at i~ 'accordance ·with operations~ memorandum OP..1401.17 ·enti~ed  ..Access to
              1 l wtll be charged $4 for~!! medical service I request and a charge of $4 for each
mecuoatu:>nl:tn dispensed tcr me, with thtt exceptions noted in .the above-reference operations
                • There is no charge to the Inmate for mental health services and/or mental health
                                                                                                                            ;-




           "Rk!tomlst fQr Health Setv.lces" wltf11he disposltlon of the lnmaters request' In th~!·eomment sectlon     to
               seann1ng ltito the Inmate's EHR~· · ·              ·           ·                        ·

                     on Person" (KOP's) ·me.~:Hcation refill req14e.st$ must be submitted to the facilitts
       .,..,...,...,t""'.c!:ie> unit or to the medical host facility. using the ·~Medication Refill SUp If (DOC 140130M).
                                 f Slips~~ must· be submitted within ten days of the date the medication expires or· runs
      Medtc:smc~n Refill Slips» are readily a1taUable and accessible at designated locations within the

                                                                                                            DOC 140117A
                                                                                                                 (R 5/17)
     6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 31 of 34


                                       OKLAHOMA DE!,ARTMENT OF CORRECTIONS
                                           REQUEST FOR HEALTH SERVICES



                                                   Facilitl! -~~-~.r-.z=    .·. -----·   Date: ___3_r   !!J. 20
                                                           -----DOC#                 Q~             Unit     £t.;;> /({)
1req~the foil                  r-19 service(s): (CMck app·opttate oox(s)}

uY'Medical         Cl        Me~tal Health     Q Dent:1l Q Optometry (eye)           ~edfcatlon Renewal
                                                                                           (expired madicatlons only)




I understand that in accordance with optlrations memorandum OP-140117 erttitled uAccess to
Health Caren, 1~ill be charged $4 for eact1 medical service I request and a charge of $4 for~
medication(s) df~persad to.. me, with th(l ex..captions noted i.". the above-ref.s~rence. operations
memor.andum.         1inerr·
                      ls no charge to the inmate for mental health services and/or mental health
medications.            II
                        ;
                               l   .
                                                            .
Inmate Slgnatu+                I                                                         Date:     3' N Zt;



                                                                     1i1=          I ~uf~:J 1~
Comment:         P~\                    ~l,t, k- 7 .rw_d k1 d,.
                        r      ,




       ~
       ~
                     v'
                         ~~~~~~-------·-----
                                              .u-J
                       '     ; are Provid r Signature                                         Date

11   Refurn t.he "Req.JII'st ~r Health Services" with !he dlspositlon of the Inmate's roquest In thE> cOmment section to
the Inmate after s~nnlfgtnto the Inmate's EHR.                                                           .

NOTE: All uKeep dn Person" (KOP's) medication refill requests must be submitted to the facility's
                                                                                        11
health services unit or to the medicaJ hos1 facility, using the •lMedicatlon Refill Sfip (DOC i40130M).
/{Medication Refill Slips'~ must be submitted within ten days of the date the medication expires or ·runs
out "Medication Refill Slips" are readily atraifable and accessible at designated locations within the
facility.
                                                                                                                  DOC 140117A
                                                                                                                       (R 5/17)
6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 32 of 34
Medunison



                                                                                                                                                                                                     Oklahoma DeJ)artment of Corrections
 Oklahoma Department of Corrections Private and DOC: ODOC Formulary Group                                                                                                                                                                                                                                                                                                                                                                                                                    BROWN, BRANDON
 Number;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             OK DoC Offender 10 592090
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (35) MAfrican
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                American
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Oklahoma State Penitentiary

 PRURITIC LESIONS (example ·Jock Itch (Tinea Cruris) .. 03/25/20 11 :06 AM
  SUBJECTIVE DATA:
   Allergies;
                                                                                                                                                  .
  A!i;~---,~--~--~-·-· ----~-=--·---w.-------severiii7~;acFc;;;;-F=;;;ITfioiden'OO~c;ii;;~nii"i5ocumenTe;:r·-----------------·------------------~-----------·----
                               ---                                                                                         ,..,....
                                                                                                                 ·~.-.-----~--                                                           -~.~,,..,.__...,....,~.~--~_,.,...,...,                                                                                                                                                                                    .;.,


   No Known Drug Allergies                                                                                                                                                                                                                                                                                                                                                                                                                02104/2010
  ~~                                                                                                                                                            ,.~~~....w--~                                                                                                                                                                                                    ~~..#"~.4o/'.4!?~~~..?"'..4>


   No Known Environmental Allergies                                                                                                                                                                                                                                                                                                                                                                                                       02/04/2010
  "'*"';~.·                        'f                             #<:<                                                                                                                                                                                                                                                                                  ~~~<.a                                                                                                     -~


   No Known Food Allergies.....,.__
  or_,,..........,._                                                                                                                                                           ..._.~"~"_.....,...._,_.:.:~~-~-~~~--~·                                        --·___                            .,.........,..,...._...._..,...,~.,-..,..,A~-                ...............,;....,,......,,._,.._,..•
                                                                                                                                                                                                                                                                                                                                                                                                                                          02104/2010
                                                                                                                                                                                                                                                                                                                                                                                                                                                   _
                                                                                                                                                                                                                                                                                                                                                                                                    ....,__.._,......._..,...,...."*'...-~---.--.,_~,__.,,.,...._.,,_,._.   _._,_..,..~.,,




  Chief Complaint: rash to inner thighs around groin
  Onset: Recurrence;
  Associated Symptoms: Itching;
  OBJECTIVE DATA:
   Vitals:
     Measurement          03/25/20 11 :04 AM
     Weight (lbs)                       165.0
     Temperature (F)                     98.6
     Pulse Sitting (BPM)                   82
     Respirations (BPM)                    18
     PulseOx ~Room Air(%)            100.0 H
     SBP (sitting)                        113
     DBP (sitting)                         79
     Pain Scale (Ow 10)                     0

   Location: Upper inner thigh; Perineal area;
   Infection: None;
  HEALTH CARE PROVIDER NOTIFICATION:
    Name of HealtfJ Care Provider Notified: Brewer
    Time of notification: approx 111 0
    Verbal Orders Received/Documented/Assigned to Health Care Provider: Yes;

     lhteiVentions:
     Nursing Protocol assigned to Infectious Disease Nurse.; Education/Intervention: Instructed on hygiene, do not share
     linens, signs and symptoms of infection, keep hands off infected areas and avoid scratching, medication use, follow-up
     sick c13ll if no improvement Inmate verbalizes understanding of instructions;
      Medications:
      Medication                                              Start Date End Date
      ......,.,.,.._._...,,.,.,.,..,.,...............-"""""'.........   ~"'";..,:.,,.,......,...,.-.•.,...._........,,_,._.,   .......
                                                                                                                                     _.,...,~--,......,_,...,..,.......,_...,..,   ..-.....,._..-....-_.-,,__.,.,-_ _.,....,.,.,,--............. ,.,...-.-,.....                   ..........
                                                                                                                                                                                                                                                                   ..,.,..,..,_.,.~,            ...,.-.-......_~   ...............-_.._...............,._....,......_.....,..,,..,....,,.,.....,_,.........   ~--~,.....,u_.,.




      Hydrocortisone, Topical1% cream topical (PRN: itching) 03/25/2020 06/22/2020
        1 QS Twice daily for 90 Days
             ~--~~~~~~~~~~~~~~~m~-,-~#----~~~
        Miconazole Nitrate2% cream topical (PRN: itching/rash) 03/25/2020 06/22/2020
         1 QS Twice daily for 90 Days
     =-NO!~S :_fl~Ot.!?~~: !~-~~~---~-~-~!!::.~."··------------~·-------------------------------------~-------------·---------
                                                                                                             .
         Orders:
          Type                                                                         Order                                                                                                                            Date
                    The contents of this document are confidential and restricted to authorized personnel of the Oklahoma Department of
                                                                        Corrections.



 https://ehr.docsynergy.com/DocSynergy/CentralMRJNotePrint.aspx?PatientUserCode=ll9... 2/15/2021
6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 33 of 34
Medunison


                                                                                                      Oklahoma Department of Corrections
Oklahoma Department of Corrections Private and DOC: ODOC Formulary Group                                                                                                                                                                                                                                BROWN 1 BRANDON
Number:
                                                                                                                                                                                                                                                                                   OK DoC Offender lD 592090
                                                                                                                                                                                                                                                                                                (35) M African
                                                                                                                                                                                                                                                                                                     American
                                                                                                                                                                                                                                                                                   Oklahoma State Penitentiary
       Medication Miconazole Nitrate                                                                            03/25/20 11:14 AM Signed and Printed
      ~4m"~.W~                                                       "".                                                                                ~~~~~


       Medicati~ ~1dro~~rt~!_?~~· Topical 03/~~/20 :!..~:!~ A~-,~~ne~ an~~nted_
   PROGRESS NOTE:
 ,.._.....,_...~_...,.,..,_.~.~.~·~.~~~-·-.--·-·-~--~---~,......~-......-~·
                                                                          . _......,.._.,..,~...............- - - ·~.....,.,...,...,..,..,,...._.......,_.-""'*"',__,..,...........,~
                                                                                                                                                                                   ................._..,.,,.,....,......,...,.~.~,..--.,~-.....-.........~.............~...,..,........-..........·.,.....,.._...._"'-.,.......................
                                                                                                                                                                                                                                                                                                                                              :>'.V"-.Y:•...._,-·~..........,.. ..... .




    Progress Note: rnmate to medical for c/o rash to inner thigh. Inmate states, " I had this before and it has come back.''
    During assessment it ir; noted that inmate has a raised dry area around right inner thigh/groin area. Inmate c/o itching
    really bad. Inmate instructed to keep area clean and dry and not to scratch area. No s/sx of infection at this time, no
    swelling or redness noted, NAD noted. MO x4, ambulates with steady gait V/0 received for hydrocortisone cream and
    miconazore. Inmate may return to cell.
   CQ..PAVMENT ASSIGNMENT ONLY (Select procedure 99211-office visit a.nd/or medication(s) for co-
 J::~~!.!;;!:!!L~-,..,.·~;;;-~::;;;;;;;;:,;:·--·                               . ~ ._. ____________,_w··-----·---· . .;,;;~-~-------:---,;;;;;;:;;-~~--:~.::;::;:::;:;;;;;;:;::;;::;:::.--:;;:.::::.....~----·,"···;;;;:;;;:;::;:;;:::;:;;;:.:...;;:;-··----. .;:;.:;:- - ·- ~·;:;:; ;: ; ;:; : :;.; ; ;:;:.:;.: :;:;: ; :; ;.: :; ;: : ; :;: ;-
      \          Encounter:    PRURITIC LESIONS (example Jock Itch (Tinea Crurir;)                                                      ·                        ·· M




      lOateflime of SeNice:    03/25/20 11 :06 AM
      } Location ofSeNice:     Davis Correctional Facility
                  Provicier:   Bryanna Carlton, LPN. Authorizing Provlder:Bryanna Carlton_. LPN
               Procedures:     Office or other outpatient visit for the evaluation and management of an established patient, that
       1                       may not require the presence of a physician. UsUally, the presenting problem(s) are minimal.                                         ,
       I           .
                                                                      . ~.~··~·.--~·.·~.~.~.··.~~,~~~-~•»•«........,<_w._·~·~~=··~··~·· .~.~·M~~w··---~-'·-·-···~~-1i
                            . Typically, 5 minutes are spent performing or supervising these services. (99211) .
       L-~-.~~--~~~~---~·~-~-----~-·-w-~~·--~===•~
                                                                Signed Electronically by Bryanna Carlton, LPN on 03/25/20 11:16 AM
         The contents of this document are confidential and restricted to authorized personnel of the Oklahoma Department of
                                                                 Corrections,




   https://ehr.docsynergy .com/Doc Synergy/CentralMRJNotePrint.aspx?PatientUserCode=119. .. 2/15/2021
 6:20-cv-00124-RAW-SPS Document 93-4 Filed in ED/OK on 03/22/21 Page 34 of 34


                              OKLAHOMA DE1)ARTMENT OF CORRECTIONS
                                  REQUEST FOR HEALTH SERVICES



                                                                               Date:~#$} -7z; .

                                         ~-·----.......... DOC# 5''J~                      Unit   r_,L /!tJ
I request the

~d!cal             Mental Health Cl Dent•!ll        tJ Optometry (eye) Cl ·Medication Renewal
                                                                                 (expired medications only)




I undenJtand      in accordance With operations· memorandum QP ...140117 entitled 11 Access to
Health Caren, will be charged $4 for~~! medical service I request and a charge of $4 for eac.h
medi          dispensed to me, with th«l exceptions nqted in the above-refE~renee operatfons
memorandu . There is no charge to the Inmate for mental health services and/or mental health
medications.




                              vider Signature
                                                                               _'1/t (wDate


nReturn the HRe uest for. Health Services" with 1he disposltlon of ~e Jnmate 1S request In thEt comment section to
the inmate after catlnlng Into the inmate's EHR.            :      1

NOTE: All 11 ·eep on Person" (KOP's) medication refill requests must be submitted to the facility's
heaJth service unit or to the medical host facility, using the ~~Medication Refill Sllp (DOC 140130M).
                                                                                       11


(!Medication R fill Slips~~ must be submitted within ten days of the date the medication expires or ·runs
out. ' Medicat on RefiU Slips" are readily a'raifabfe and acd.essibfe at designated locations within the
      1



facility.
                                                                                                      DOC 140117A
                                                                                                           {R 5/i7)
